Title: Robert Smith to Thomas Jefferson, 5 May 1811
From: Smith, Robert
To: Jefferson, Thomas


          
            My dear Sir,
            Baltimore May 5. 1811.
          
           I have just received with great satisfaction your very friendly letter of the 30 Ult. Of the occurrence at Washington I had as little suspicion as you had. And I, at this moment, know not to what infatuation to attribute it.
          From one of your old & uniform friends I some days since received a letter requesting information as to the ground there was for the Opinion, that you had been privy to this transaction, stating at the same time that he could not allow himself to give any kind of credit to so improbable a tale. I at once assured him that it was to be referred to the class of fabrications—that so far from entertaining myself such a suspicion, I was confident there was not the slightest ground for the imputation, and by way of illustration I transmitted to him for his individual satisfaction copies of two letters I had received from you after my accession to the State Dept.
          I entreat you, t Sir, to remain assured that with sentiments, as grateful as pleasing, I at this time do, &, I trust, I ever will retain a just sense of your dignified, liberal, frank deportment towards me on every occasion during your administration, and that, however I may be disposed to forgive an enemy, I never did abandon a friend. 
           As to the letter from mr Hollins, I have no other information respecting it than your allusion to it.
          
            I beg you to accept the assurance of the high respect with which I have the honor to be, sir, Your friend—
            
 R Smith
          
        